Appellant was convicted of violating the pistol law, his punishment being assessed at a fine of $100.
This record contains neither a statement of facts, bill of exceptions, motion for new trial, nor notice of appeal, and the attempted recognizance seems to be an appeal bond. Without notice of appeal, even if this bond should be counted sufficient to operate as a recognizance, the jurisdiction of this court does not attach. For these reasons the appeal, therefore, must be dismissed; but even had the jurisdiction of this court attached, the record as presented would require an affirmance.
The appeal, therefore, is dismissed.
Dismissed.
                          ON REHEARING.                        January 31, 1917.